                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ACS (US), INC.,                                Case No. 19-cv-08141-VC
                 Plaintiff,
                                                 ORDER DENYING EMERGENCY
           v.                                    MOTION TO QUASH
  AMY CAVANAGH, et al.,                          Re: Dkt. No. 55
                 Defendants.



       The emergency motion to quash is denied. Insight must respond to Request Nos. 8 and 9,
subject to the protective order.
       IT IS SO ORDERED.



Dated: February 18, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
